DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,650,398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Claim status
The examiner acknowledged the amendment made to the claims on 07/17/2020.
Claims 1 and 19-20 are currently amended. Claims 2-4 and 17 are previously presented. Claims 1-4, 17 and 19-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapp US Patent No. 5,374,434 (hereinafter referred to as Clapp).
Regarding claims 1-4, 17 and 19, Clapp teaches a method of preparing a parting composition for foodstuff, comprising the steps of adding a fatty acid metal salt (calcium stearate), a polyhydric alcohol such as glycerol to lecithin to obtain a mixture; heating the mixture at a temperature of 149 ºC or 204-260 ºC (300 F or 400-450 F); wherein the lecithin is contained in an edible oil (canola oil) (column 29, line 63-68; column 30, line 1-3 and column 29, line 20-23 and 34-35). 
Clapp teaches a heating temperature of 149 ºC or 204-260 ºC, which falls with the temperature recited in claim 17 and the temperature of which will necessarily discolor the lecithin.
Further regarding claims 2-4, Clapp teaches that metal constituting fatty salt is calcium, aluminum or magnesium, and the fatty acid is stearic acid, palmitic acid, and myristic acid (column 10, line 54-58).
Clapp does not teach “suppressing the heat discoloration of lecithin”. However, given that Clapp teaches adding a fatty acid metal salt to lecithin that is contained in oil to form a mixture and heating the mixture at a temperature in which the lecithin discolors, there is no manipulative difference between the prior art the claimed process. It thus logically follows that the method of Clapp will be able to perform the intended purpose of “suppressing the heat discoloration of lecithin”.
Regarding claim 20, Clapp teaches a polyhydric alcohol (glycerol, sorbitol, propylene glycol, etc.)(column 9, line 65-68; column 10, line 1; column 29, line 68). Where the scope of the claim requires a solvent for dissolving lecithin, the polyhydric alcohol as disclosed by Clapp is interpreted to meet the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Liu US Patent Application Publication No. 2005/0003065 (cited in IDS, hereinafter referred to as Liu).
Regarding claims 1-4, 17 and 19, Liu teaches a method of suppressing heat discoloration of lecithin, comprising the steps of treating lecithin with sodium hydroxide, and a fatty acid (stearic acid, linoleic acid, palmitic acid, etc.) at the same time to obtain a mixture; heating the mixture at typical cooking temperature such as 350-450 F, which is interpreted to meet the temperature recited in claim 17 and meet “ a temperature in which lecithin discolors”; wherein the lecithin is contained in an edible oil  ([0003]; [0018]; [0012-0013]; [0016]; claims 23-25, claim 39; Fig. 1-2).
Liu teaches that the treatment of lecithin with sodium hydroxide and a fatty acid comprising the steps of dissolving aqueous sodium hydroxide in ethanol, followed by 
Regarding claim 20, Liu teaches that the lecithin is contained in ethanol ([0018]).

Response to Arguments
Applicant’s arguments filed 07/17/2020 with respect to pending claims have been considered but are moot in view of the new ground of rejection set forth in the instant office action.

	

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791